Citation Nr: 0834205	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an initial compensable evaluation for a 
skin disorder for the period of February 16, 2003 to June 8, 
2008.

2.  Entitlement to an evaluation for a skin disorder in 
excess of 10 percent on and after June 9, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1999 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO) and Board remand.  The veteran's 
claims file is in the jurisdiction of the VA Regional Office 
in Chicago, Illinois.


FINDINGS OF FACT

1.  Prior to June 9, 2008, the veteran's skin disorder was 
manifested by papular lesions with scaling and 
hyperpigmentation on the upper and lower extremities.  The 
evidence also showed that the veteran required systemic 
therapy for a total duration of less than six weeks during 
the preceding 12-month period. 

2.  On and after June 9, 2008, the veteran's skin disorder 
was manifested by skin lesions involving less than 1 percent 
of exposed areas and 15 percent of his entire body, with no 
evidence of systemic therapy during the preceding 12-month 
period.


CONCLUSIONS OF LAW

1.  From February 16, 2003 to June 8, 2003, the criteria for 
a 10 percent disability rating, but no more, for a skin 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

2.  On and after June 9, 2008, the criteria for an evaluation 
in excess of 10 percent for a skin disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
initial compensable evaluation for a skin disorder from 
February 16, 2003 to June 8, 2008 and entitlement to an 
increased evaluation on and after June 9, 2008 for a skin 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a 
post-remand readjudication in a July 2008 supplemental 
statements of the case, December 2003, February 2008 and May 
2008 letters and an August 2004 statement of the case 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Although notice 
was not provided to the veteran prior to the initial 
adjudication of his claim for entitlement to service 
connection informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
portion of the current appeal that is based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for this disability.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting 
that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

Service connection for a skin disorder was granted by a July 
2003 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective February 16, 2003.  In November 2003, the veteran 
filed a notice of disagreement regarding the evaluation, and 
in August 2004 he perfected his appeal.  In August 2007, the 
Board remanded the veteran's claim for further development.  
By a June 2008 rating decision, the RO assigned a 10 percent 
evaluation, effective June 9, 2008.  

Under Diagnostic Code 7806, a skin disorder is rated as 
noncompensable when less than 5 percent of the entire body or 
of exposed areas is affected, and no more than topical 
therapy is required during the past 12 month period.  A 10 
percent rating is assigned when at least 5 percent but less 
than 20 percent of the entire body or of exposed areas is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The veteran's service medical records reveal numerous 
complaints of and treatment for a skin disorder.  Treatment 
records from January 2001 reveal the veteran's complaints of 
a rash on his arms, legs, and stomach for one week.  The 
veteran denied pain and itching.  No drainage, scaling, or 
flaking were noted.  Physical examination revealed a rash on 
the anterior bilateral arms and the bilateral thighs.  There 
were multiple discolored macular lesions measuring 2 to 5 
millimeters (mm).  The diagnosis was contact dermatitis.  The 
veteran was prescribed topical steroids with no reported 
improvement.  A February 2001 treatment record revealed the 
veteran's complaints of a rash on the inner thighs and arms 
for two months.  He denied burning, itching, and discharge.  
Physical examination revealed the skin to be warm and dry.  
There were flat nonraised lesions covering the bilateral 
inner thighs and bilateral inner arms measuring approximately 
0.5 to 1 centimeters (cm) in diameter.  A few lesions were 
noted to have scaling.  The diagnosis was dermatitis of 
unknown etiology.  Another February 2001 treatment record 
noted that treatment with topical hydrocortisone cream and 
antifungal cream did not improve the veteran's skin disorder.  
The treatment record also indicated that the veteran's skin 
disorder was asymptomatic.  Physical examination of the arms 
and inner thighs revealed small annular scaly plaques.  
Physical examination of the feet showed interdigital 
fissuring and cracking.  The diagnosis was tinea pedis with 
secondary ID reaction on the arms and legs.  The veteran was 
prescribed triamcinolone ointment.

Service medical treatment records from April 2001 reveal the 
veteran's complaints of a rash on the bilateral forearms 
beginning four months prior.  Physical examination revealed 
0.2 to 0.3 cm hyperpigmented erythematous scaly papules and a 
few hyperpigmented macules.  The scaling dissipated, but 
there were still numerous maculopapular lesions on both upper 
extremities.  The diagnosis was tinea corporis.  Lamisil 
tablets and Lamisil cream were prescribed.  An undated 
treatment record notes that the veteran did not respond to 
Lamisil and continued to get new lesions.  Physical 
examination of the arms revealed 0.2 to 0.8 cm annular 
erythematous slightly hyperkeratotic papules.  The diagnosis 
was nummular eczema vs. pityriasis lichenoides varioliformis 
acuta (PLEVA) vs. resolving tinea corporis.  Treatment 
records from August 2001 reveal the veteran's complaints of 
recurrent lesions on his arms.  Physical examination revealed 
multiple papules of 3 to 5 mm in diameter on the bilateral 
dorsal hands and thighs.  Several of the lesions were in 
later stages of development with hyperpigmentation and scale.  
The diagnosis was PLEVA.  The veteran was prescribed 
erythmyacin for treatment.  An October 2001 treatment record 
reveals the veteran's complaints of a rash.  The record notes 
that the veteran took erythromycin for seven weeks.  Physical 
examination revealed small 0.2 to 1.0 cm maculo papular 
lesions on the arms and thighs.  No ulceration was present.  
The diagnosis was PLEVA, much improved.  The veteran was 
directed to discontinue taking erythmyacin.  A March 2002 
treatment record notes that the veteran's PLEVA began 
"cropping up" 10 days before.  Physical examination 
revealed numerous discrete lichenoid papules on the left arm.  
The diagnosis was PLEVA recurrence, and the veteran was 
prescribed erythromycin for treatment for 30 days.

In December 2002, the veteran underwent a VA examination.  He 
complained of multiple papular lesions over his entire body, 
but he only had one lesion at that time.  The lesion was 
small and measured 2 by 4 mm.  The lesion had an eschar on 
the anterior left arm.  The veteran noted that, at times, the 
lesions were all over his body and upper extremities, and he 
occasionally had some on the lower extremities.  The VA 
examiner noted that, for the most part, the veteran's skin 
disorder was currently in remission and had some cosmetic 
effects.  The VA examiner also indicated that there was no 
pruritis, and that when the lesions did appear, they lasted 
for 3 to 6 months.  The veteran reported that he did take 
erythromycin which the VA examiner noted had solved the 
problem for the time being.  Physical examination of the skin 
revealed a single lesion on the left anterior forearm with a 
small eschar.  There were no other skin lesions.  The 
diagnosis was nummular eczema, anterior forearm.

VA treatment records from July 2003 to August 2003 reveal 
complaints of and treatment for a skin disorder.  A July 2003 
treatment record reveals the veteran's complaints that PLEVA 
erupted on his arms and legs.  The treatment record also 
indicates that the veteran developed symptoms of PLEVA to the 
arms and legs that he previously experienced in the military, 
and that the eruptions were most importantly under the right 
arm.  The diagnosis was PLEVA, and the physician prescribed 
erythromycin.  An August 2003 treatment record reveals that 
the veteran's skin had no rashes or lesions.  The diagnosis 
was PLEVA, stable.  The physician noted that the veteran took 
erythromycin pills, and was advised to stop taking 
erythromycin, as his flare seemed to have resolved.  He was 
directed to use Bacitracin ointment if necessary.

In June 2008, the veteran underwent another VA examination.  
The veteran reported that his skin disorder is intermittent 
and he has had four recurrences since the initial episode.  
It is stable in severity of and timing of recurrences.  The 
veteran denied using medication for treatment in the past 
year, but noted that he used erythromycin in the past.  
Physical examination revealed scattered mildly erythematous 
to tan macules with slight scale scattered discreetly on the 
volar and lateral forearms and inner arms, as well as the 
inner thighs and sparsely on the abdomen.  There were a few 
lesions on the dorsal hands.  The VA examiner determined that 
the exposed areas involved by lesion were less than 1 percent 
of the hands, and the percent of the total body affected was 
15 percent.  The diagnosis was PLEVA.  The VA examiner stated 
that PLEVA was an idiopathic condition and was considered a 
chronic, recurrent lymphocytic vasculitis.  The VA examiner 
also indicated that functional impairment included avoiding 
exposing of the skin when active, which makes the veteran's 
occupation as a barber a problem when there is a visible 
rash.

The Board finds that an initial evaluation of 10 percent is 
warranted for the period of February 16, 2003 to June 8, 
2008.  The veteran's service medical records and his VA 
treatment records reveal that he was prescribed erythromycin, 
an oral antibiotic, for his skin disorder.  Although 
corticosteroids and immunosuppressive drugs are mentioned in 
the rating criteria as types of systemic treatment, the 
diagnostic code implies that an absence of such is not 
dispositive.  The medical evidence of record indicates that 
the veteran was prescribed erythromycin in March 2002, for 30 
days in the 12-month period preceding the grant of service 
connection for a skin disorder, effective February 16, 2003.  
Thereafter, a VA treatment record in July 2003 reveals that 
erythromycin was prescribed to the veteran, and an August 
2003 treatment record indicates that the veteran was directed 
to stop taking erythromycin.  Accordingly, the veteran's 
systemic therapy required for a total duration of less than 
six weeks during any 12-month period during this time.  
Accordingly, a 10 percent rating is warranted for a skin 
disorder for the period of February 16, 2003 to June 8, 2008.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

An evaluation in excess of 10 percent for the period of 
February 16, 2003 to June 8, 2008 is not warranted under 
Diagnostic Code 7806 since the evidence does not show that 
the veteran required systemic therapy for six weeks of more 
during a 12-month period.  

The Board has also considered whether the veteran may receive 
a higher initial evaluation under Diagnostic Code 7822 for 
the period of February 16, 2003 to June 8, 2008.  Under 
Diagnostic Code 7822, a 30 percent rating is assigned when 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; when systemic therapy or 
intensive light therapy is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7822 
(2007).  As there is no medical evidence that 20 to 40 
percent of the veteran's entire body or of exposed areas are 
affected or that systemic therapy or intensive light therapy 
are required for a total duration of six weeks or more during 
the past 12-month period, an initial evaluation in excess of 
10 percent for the period of February 16, 2003 to June 8, 
2008 is not warranted under Diagnostic Code 7822.  
Additionally, awarding a separate evaluation under Diagnostic 
Code 7822 would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  

The Board also finds that an increased evaluation in excess 
of 10 percent is not warranted for the veteran's skin 
disorder on and after June 9, 2008.  As previously mentioned, 
the veteran's 10 percent disability rating for a skin 
disorder contemplates that at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 
percent evaluation is assigned where 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  Here, a June 2008 VA 
examination report shows that the total area of exposed skin 
involved with the veteran's skin disorder was less than 1 
percent of the hands, and the total body area affected was 15 
percent.  As the veteran reported that he had no treatment 
for his skin disorder in the past year, and there is no 
evidence indicating otherwise, the evidence does not show 
that systemic therapy was required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Accordingly, an increased evaluation in excess 
of 10 percent for a skin disorder on and after June 9, 2008 
is not warranted.

The Board has also considered whether the veteran may receive 
an increased evaluation in excess of 10 percent under 
Diagnostic Code 7822 on and after June 9, 2008.  However, as 
there is no medical evidence that 20 to 40 percent of the 
veteran's entire body or of exposed areas are affected or 
that systemic therapy or intensive light therapy are required 
for a total duration of six weeks or more during the past 12-
month period, an increased evaluation on and after June 9, 
2008 is not warranted under Diagnostic Code 7822.  See 
38 C.F.R. § 4.118, Diagnostic Code 7822.  As mentioned, 
awarding a separate evaluation under Diagnostic Code 7822 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14; 
see also Esteban, 6 Vet. App. at 261-62.  

Last, the Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the veteran has not asserted, and the 
evidence has not shown, any disfigurement of the head, face, 
or neck at any time during either of the periods on appeal.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  In addition, 
the evidence of record does not demonstrate scars not of the 
head, face or neck, scars that cause limitation of function 
of the affected part, American leishmaniasis, Old World 
leishmaniasis, discoid lupus erythematosus or subacute 
cutaneous lupus erythematosus, tuberculosis luposa, 
dermatophytosis, bullous disorders, psoriasis, exfoliative 
dermatitis, malignant or benign skin neoplasms, other skin 
infections, cutaneous manifestations of collagen-vascular 
diseases, keratinization disease, urticaria, vasculitis, 
erythema multiforme, or malignant melanoma during either of 
the periods on appeal.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7805, 7807-7809, 7811, 7813, 7815-7821, 7824-
7827, 7833 (2007).  Moreover, an evaluation in excess of 10 
percent is not available for superficial scars, vitiligo, 
acne, chloracne, scarring alopecia, alopecia areata, or 
hyperhidrosis.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7823, 7828-7832 (2007).  

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluations in 
this case are adequate.  Higher compensable ratings are 
provided for certain manifestations of the service-connected 
skin disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.  The 
veteran has not required hospitalization.  In addition, 
although the June 2008 VA examiner noted that the veteran's 
skin disorder makes his occupation as a barber a problem when 
he has a visible rash, the evidence does not show that the 
veteran has had marked interference with employment as a 
result of his skin disorder.  In the absence of any 
additional factors, the RO's failure to consider referral of 
this issue for consideration of an extraschedular rating or 
failure to document its consideration did not prejudice the 
veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned by 
this decision for the disability at issue at any time during 
the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see Fenderson, 12 Vet. App. at 125-26; see also Hart, 
21 Vet. App. at 505.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the ratings in excess of those 
assigned, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 10 percent, but no greater, for a 
skin disorder for the period of February 16, 2003 to June 8, 
2008, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

On and after June 9, 2008, an evaluation in excess of 10 
percent for a skin disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


